DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Number 5,561,305 to Smith teaches first and second carrier gases (e.g. channel U and channel L) including wherein electrons may tunnel between the channels during operating conditions (column 4 lines 60-62).
Prior art separately teaches forming tunneling devices such as tunneling field effect transistors through a two dimensional electron gas (2DEG) e.g. U.S. Patent Application Publication Number 2017/0229569 A1 to Chowdhury et al. e.g. FIG. 2
Prior art e.g. U.S. Patent Application Publication Number 2015/0221758 A1 to Miura et al. teaches a III-N heterostructure comprising: a first well layer (CH) between first (BA) and second (BU2) polarization layers, wherein the first (BA) and second (BU2) polarization layers each have a larger bandgap than the first well layer, and wherein the first polarization layer (BA) induces a first charge carrier gas (2DEG1) within the first well layer (CH); and a second well layer (BU1) separated from the first well layer (CH) by a barrier comprising at least the second polarization layer (BU2), wherein the second polarization layer (BU2) has a larger bandgap than the second well layer (in order to form 2DEG2), and wherein the second polarization layer (BU2) induces a second carrier gas (2DEG2) within the second well layer (BU1).
	However, prior art fails to reasonably teach or suggest a first terminal electrically coupled to the first carrier gas; and a second terminal electrically coupled to the second carrier gas, wherein the second terminal is electrically coupled to the first terminal through a tunnel barrier comprising the second polarization layer, together with the specific HEMT stack as claimed in claim 1.  Claims 2-11 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.  Similarly, prior art fails to reasonably teach or suggest the specific structure as claimed in the radio frequency (RF) integrated circuit (IC) device of claim 17 as claimed.  Claims 18-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.
	Lastly, although prior art generally teaches stacking multiple 2DEGs, e.g. U.S. Patent Application Publication Number 2014/0110759 B1 to Murata et al. 2DEGs 112 and 113, prior art fails to reasonably teach or suggest forming a radio frequency (RF) mixer including  input terminals to receive first and second input signals; an output terminal to provide an output signal; wherein the III-N device comprises a first two-dimensional electron gas (2DEG) and a second 2DEG with a tunnel barrier therebetween; and
a bias voltage supply coupled across a first terminal of the III-N device and a second terminal of the III-N device, wherein the III-N device is to conduct a current between the first and second terminals and through the tunnel barrier in response to the first and second input RF signals, and wherein the current is indicative of a difference between the input RF signals, as claimed in claim 12 as claimed.  Claims 13-16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Eric A. Ward/Primary Examiner, Art Unit 2891